 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   JERMAINE GORE,
                                                           Case No. C18-5075-BHS-TLF
 7                            Plaintiff,
            v.                                             ORDER DENYING MOTION TO
 8                                                         “SUPPLEMENT THE RECORD”
     TACOMA POLICE DEPARTMENT, et al.,                     AND MOTION FOR DEFAULT
 9                                                         JUDGMENT
                              Defendants.
10

11          Plaintiff proceeds pro se and in forma pauperis in this civil rights action. Plaintiff

12   now moves to “supplement the record” and for default judgment against defendants

13   Jacob Whitehurst, Todd Bakken, and Tom Grabski. Dkt. 34. For the reasons below,

14   plaintiff’s motion is DENIED.

15   A.     Motion to “Supplement the Record”

16          Plaintiff moves to “supplement the record” to submit what purport to be

17   transcripts from a suppression hearing in plaintiff’s criminal case including testimony

18   from defendants Thiry, Wales and Vold, as well as investigation reports by defendants

19   Whitehurst, Bakken and the Tacoma Police Department. Dkt. 34.

20          Plaintiff’s motion and submissions are improper in this context. Plaintiff does not

21   include any additional claims against defendants in his motion. Id. To the extent plaintiff

22   seeks to add evidence to the record, his efforts at this juncture are futile. Evidence may

23   not be randomly submitted to the Court, there must be some context for consideration of

24

25
     ORDER DENYING MOTION TO “SUPPLEMENT THE
     RECORD” AND MOTION FOR DEFAULT JUDGMENT - 1
 1   the proffered evidence. Typically, evidence is submitted to the Court in support of, or in

 2   opposition to, a request for relief apart from merely the request that the Court accept the

 3   evidence.

 4          The evidence submitted by plaintiff, which is untethered from any request for

 5   relief apart from the request that the evidence simply be accepted, is not properly before

 6   the Court. Accordingly, plaintiff’s “motion to supplement the record” is DENIED without

 7   prejudice to plaintiff’s submission of the evidence in a proper context, e.g., in support of

 8   or in opposition to a proper request for relief from the Court.

 9          Plaintiff is also advised that if he wishes to add factual allegations to his current

10   complaint, he must seek leave of court to file a third amended complaint together with a

11   proposed amended pleading including all of the claims he intends to allege. See Ferdik

12   v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (an amended complaint supersedes

13   the original in its entirety, making the original as if it never existed); Local Rule 15.

14   B.     Motion for Default Judgment

15          Plaintiff also moves a default judgment (Dkt. 34) against defendants Jacob

16   Whitehurst, Todd Bakken, and Tom Grabski, based upon their failure to answer the

17   complaint. Rule 55 of the Federal Rules of Civil Procedure provides in relevant part:

18          (a) Entering a Default. When a party against whom a judgment for
            affirmative relief is sought has failed to plead or otherwise defend, and
19          that failure is shown by affidavit or otherwise, the clerk must enter the
            party's default.
20
            (b) Entering a Default Judgment.
21
            (1) By the Clerk. If the plaintiff's claim is for a sum certain or a sum that
22          can be made certain by computation, the clerk--on the plaintiff's request,
            with an affidavit showing the amount due--must enter judgment for that
23          amount and costs against a defendant who has been defaulted for not
            appearing and who is neither a minor nor an incompetent person.
24

25
     ORDER DENYING MOTION TO “SUPPLEMENT THE
     RECORD” AND MOTION FOR DEFAULT JUDGMENT - 2
 1
           (2) By the Court. In all other cases, the party must apply to the court for a
 2         default judgment. . . .

 3   Id. (emphasis added).

 4         Here, plaintiff’s motion for default judgment against defendants Jacob

 5   Whitehurst, Todd Bakken, and Tom Grabski is premature because these defendants

 6   have not been served in this action. The Court has directed service of plaintiff’s second

 7   amended complaint against the unserved defendants Jacob Whitehurst, Todd Bakken,

 8   and Tom Grabski, and Stuart Hoisington, by separate order.

 9         Accordingly, plaintiff’s motion for default judgment is DENIED without prejudice

10   as premature.

11         The Clerk shall send a copy of this Order to plaintiff and to counsel for

12   defendants.

13         Dated this 21st day of February, 2020.


                                                        A
14

15                                                   Theresa L. Fricke
                                                     United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25
     ORDER DENYING MOTION TO “SUPPLEMENT THE
     RECORD” AND MOTION FOR DEFAULT JUDGMENT - 3
